Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWABILITY NOTICE
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Stragier (US 4,219,298), Reese (US 3,966,067), and Martin (US 4,664,243) are considered to be the closest prior art to the instant invention.  The prior art does not teach—and it would not have been obvious to modify the prior art with—a second washer defining a third central aperture that receives the shaft, wherein the second washer engages the flange of the bushing as specifically claimed.  The prior art does not teach—and it would not have been obvious to modify the prior art with—a retaining ring that extends into the retaining ring groove, wherein the roller and the bushing are positioned directly between the base and the retaining ring as specifically claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015.  The examiner can normally be reached on Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN SNELTING/Primary Examiner, Art Unit 3652